HON. CANIO J. SALESE Village Attorney, Fishkill
This is in response to your letter received October 7, 1976, wherein you ask for an opinion of the Attorney General relating to the following. You state that a Trustee of the Village of Fishkill also serves as a Commissioner of Water Lines and Sewers (as authorized by Village Law, § 3-300[3]), and that if a break occurs in a water and sewer line, the Commissioner of Water Lines and Sewers engages the Village Building Inspector, who individually is also a general contractor, to repair such break. You further state that the Commissioner of Water Lines and Sewers, after inspection of the "repair" and after such repair is found acceptable, makes a recommendation that the voucher be approved and payment be made to the contractor. You ask if a prohibited conflict of interest results from this arrangement.
As you know, added Laws of 1964, chapter 946 inserted an Article 18 in the General Municipal Law, known as "Conflicts of Interest of Municipal Officers and Employees." Section 801, contained in said Article, provides in part:
    "Except as provided in section eight hundred two of this chapter, (1) no municipal officer or employee shall have an interest in any contract with the municipality of which he is an officer or employee, when such officer or employee, individually or as a member of a board, has the power or duty to (a) negotiate, prepare, authorize or approve the contract or authorize or approve payment thereunder (b) audit bills or claims under the contract, or (c) appoint an officer or employee who has any of the powers or duties set forth above * * *."
It is apparent that the Village Building Inspector does not have any of the powers described in section 801(1)(a), (b) and (c), in relation to his engagement as a private contractor to repair breaks in the water and sewer lines.
Accordingly, we conclude that no prohibited conflict of interest will arise under General Municipal Law, § 801, when the Building Inspector of the Village of Fishkill, who is also a private contractor, is engaged by a Trustee of the Village, who also serves as Commissioner of Water Lines and Sewers (as authorized by Village Law, § 3-300[3]), to repair breaks in water and sewer lines and such "repair" is inspected and approved by the Commissioner.